 In the MatterOf JABEZ BURNS&SONS, INC.,EMPLOYERandLOCAL365,UAW-CIO,PETITIONERCase No. -R-7108.DecidedJanuary10, 1947DECISIONANDCERTIFICATION OF REPRESENTATIVESFollowing the filing of a petition alleging that a question affectingcommerce has arisen concerning the representation of employees ofthe Employer, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, the Employer and the Petitioner entered into a "Stipula-tion for Certification Upon Consent Election," and an election wasconducted in accordance with the said stipulation and the Rules andRegulations of the Board.The election was conducted on October 22, 1946, and upon its con-clusion the parties were served with a Tally of Ballots in accordancewith the Rules and Regulations of the Board. The Tally shows thatof the approximately 99 eligible voters, 97 cast valid ballots, of which50 were for, and 47 against, the Petitioner; there were 1 challengedballot and 1 void ballot.On October 26, 1946, the Employer filed objections to the conductof the election, alleging as follows :1.The ballot of one, Rovinsky, was commingled with other ballotseven though it had been challenged on the ground that Rovinsky wasnot an eligible voter, having allegedly quit between the eligibility dateand the date of the election.2.The ballot marked void should have been counted as a vote castin the election for the purpose of determining the Petitioner'smajority.On October 30, 1946, the Regional Director, following investigation,issued his Report on Objections in which he found the objections tobe without merit and in which he recommended that the objections beoverruled by the Board. Thereafter, on November 4, 1946, the Em-ployer filed Exceptions to the Report on Objections, repeating thegrounds for its objections and further urging that the challengedballot listed in the Tally be opened and counted.72 N. L R. B., No. 5.18 JABEZ BURNS & SONS, INC.19Upon the entire record in the case, including the Stipulation, theObjections, the Report on Objections, and the Exceptions thereto, theBoard makes the following :FINDINGS OF FACTA. The Rovinsky ballotThe Stipulation provided that "The eligible voters shall be thoseemployees included within the unit, who appear on the Employer's payroll [for the week ending October 13, 1946] . . . but excluding anyemployees who have since quit . . . and have not been rehired orreinstated prior to the date of the election."On October 15, 1946, Rovinsky, whose name appeared on the payroll governing voting eligibility, gave notice to the Employer of hisintention to terminate his employment on October 26.On October22, he appeared at the polls and cast his ballot.Thereafter, he workedthrough October 26, 1946, before terminating his employment.TheEmployer argues that Rovunsky was not an employee eligible to vote.The observer for the Employer challenged Rovinsky's ballot at theelection.The Board agent present gave his opinion as to the validityof the challenge, and the challenge was withdrawn by the Employer'sobserver.The Employer admits in its Exceptions that the observerwas given the opportunity to press his challenge to Rovinsky's ballot,having been assured that it would be accepted, but chose instead towithdraw it. In view of the failure of the Employer to exercise itspower of challenge, it cannot now be heard to object to the-election .1In any case we find that Rovinsky was eligible to participate in theelection.As already indicated, his name appeared on the pay roll de-terminative of eligibility, and he was employed by the Employer at thetime of the election.For these reasons, we overrule the Employer'sobjection with regard to the Rovinsky ballot.B. The void ballotThe ballot listed in the Tally as void was unmarked, the voter havingfailed to indicate whether he wished to vote for or against the Peti-tioner.The Employer argues that in an election in which the nameof only one union appears on the ballot, an unmarked ballot must becounted as a "participation" in the election.Thus, it asserts, such aballot must be counted in determining whether or not the union hasreceived a majority vote.We do not agree.We think that an un-marked ballot must be regarded as a failure to vote by one qualifiedto do so, and iaust, therefore, be considered as void.We are also ofthe opinion that only the valid ballots cast should be considered inIN L R. B. v A. J. TowerCo.,67 S. Ct. 324(December 23, 1946). 20-DECISIONS OF NATIONAL LABOR RELATIONS BOARD 'ascertaining whether or not a union has received a majority vote.'Accordingly, we overrule the Employer's objection with respect tothe void ballot.C. The challenged ballotIt is clear that the ballot listed in the Tally as challenged cannotaffect the results of the election.Therefore, we find it unnecessaryto pass upon its validity.D. ConclusionsInasmuch as the Petitioner has received a majority of the valid votescast plus the challenged ballot, we shall certify it as the exclusivebargaining representative of all the employees in the unit hereinafterfound appropriate.1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Employer within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.2.All production and maintenance employees of the Employer'splant at 11th Avenue and West 43rd St., New York City, includingporter-watchman, but excluding the full-time watchman, all employeesof the erecting department, assistants to the production manager, office,clerical, sales and engineering employees, draftsmen, and all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that Local 365, UAW-CIO, has been desig-nated and selected by a majority of the employees of the above-namedEmployer in the unit hereinabove found by the Board to be appro-priate, as their representative for the purposes of collective bargaining,and that pursuant to Section 9 (a) of the Act, said organization is theexclusive representative of all the employees in such unit for the pur-poses of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Certification of Representatives.2 SeeMatterof Semi-Steed Casting Company,66 N. L. it. B. 175,and cases cited therein.